Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). This application has the same invention as in patent number 11/069,986.
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vannucci et al. (US 2018/0167105 A1, hereinafter “Vannucci”). 

Regarding claim 1, Vannucci discloses an antenna system comprising two arrays of horizontally polarized radiating elements, and two arrays of vertically polarized radiating elements, each array having roughly 180-degree radiation pattern, disposed about a central axis in a common horizontal plane, arrays of common polarization separated by 180 degrees, thereby providing uniform coverage in both vertical and horizontal polarization over 360 degrees using beamforming and polarization diversity ([0370], [0294], [0341], [0199]). 

Regarding claim 2, Vannucci discloses the antenna system according to claim 1, wherein the horizontally polarized radiating elements comprise slot elements and the vertically polarized radiating elements comprise dipole elements ([0454]). 

Regarding claim 3, Vannucci discloses the antenna system according to claim 2, further comprising a first metal extrusion and a second metal extrusion that wherein a first of the two arrays of horizontally polarized radiating elements is disposed within an enclosure of the first metal extrusion and a second of the two arrays of horizontally polarized radiating elements is disposed within an enclosure of the second metal extrusion ([0148], [0170]). 

Regarding claim 4, Vannucci discloses the antenna system according to claim 3, wherein the slot elements of the first of the two arrays of horizontally polarized radiating elements and the slot elements of the second of the two arrays of horizontally polarized radiating elements are aligned with slot openings in the first metal extrusion and the second metal extrusion, respectively ([0120], [0300], [0370]). 

Regarding claim 5, Vannucci discloses the antenna system according to claim 4, wherein the two arrays of vertically polarized radiating elements are positioned between the first metal extrusion and the second metal extrusion ([0429]). 

Regarding claim 6, Vannucci discloses the antenna system according to claim 5, wherein the two arrays of vertically polarized radiating elements have dipole elements that partially extend beyond an outer periphery of a core assembly that is formed by both the first metal extrusion and the second metal extrusion ([0192]). 

Regarding claim 7, Vannucci discloses the antenna system according to claim 1, wherein dipole elements of the two arrays of vertically polarized radiating elements are formed on a printed circuit board body, each of the dipole elements having a body and a head that are substantially T- shaped ([0359]). 

Regarding claim 8, Vannucci discloses the antenna system according to claim 7, wherein a radiating surface of the dipole elements comprises a line of division that separates adjacent radiating portions ([0121]). 

Regarding claim 9, Vannucci discloses the antenna system according to claim 8, wherein the dipole elements are electrically coupled to the corporate feed, the corporate feed being coupled to a feed point ([0317]). 

Regarding claim 10, Vannucci discloses the antenna system according to claim 1, wherein slot elements of the two arrays of horizontally polarized radiating elements are formed on a printed circuit board body, each of the slot elements being a tab that extends from the printed circuit board body ([0495]). 

Regarding claim 11, Vannucci discloses the antenna system according to claim 10, wherein a radiating surface of the slot elements have a radiating portion that is substantially T-shaped ([0325]). 

Regarding claim 12, Vannucci discloses a device, comprising: a cylindrical radome housing; and an antenna system located within the cylindrical radome housing, the antenna system comprising a core assembly comprising two tubular metal extrusions, the two tubular metal extrusions enclosing slot arrays comprising a first pair of printed circuit boards each having slot elements that are horizontally polarized, the antenna system further comprising dipole arrays comprising a second pair of printed circuit boards each having dipole elements that are vertically polarized, the second pair of printed circuit boards being positioned between the two tubular metal extrusions, in order to provide uniform coverage in both vertical and horizontal polarization over 360 degrees ([0189], [0461], [0495], [0340], [0161], [0170]). 

Regarding claim 13, Vannucci discloses the device according to claim 12, wherein arrays of common polarization between the slot arrays and the dipole arrays are separated by 180 degrees ([0454]). 

Regarding claim 14, Vannucci discloses the device according to claim 12, further comprising a multiple input multiple output processor electrically coupled to a corporate feed, the corporate feed configured to serve each of the slot arrays and the dipole arrays ([0120]). 

Regarding claim 15, Vannucci discloses the device according to claim 12, wherein the slot arrays are disposed within receiver slots of the two tubular metal extrusions ([0340]). 

Regarding claim 16, Vannucci discloses the device according to claim 15, wherein the dipole arrays are aligned with one another in a first plane and the slot arrays are spaced apart from and are parallel with the first plane ([0161]). 

Regarding claim 17, Vannucci discloses the device according to claim 15, wherein radiating surfaces of the dipole arrays are oppositely faced relative to one another ([0454]). 

Regarding claim 18, Vannucci discloses the antenna system according to claim 17, wherein each of the radiating surfaces of the dipole elements comprise a line of division that separates adjacent radiating portions ([0497]). 

Regarding claim 19, Vannucci discloses the antenna system according to claim 18, wherein radiating surfaces of each of the slot elements have a radiating portion that is substantially T-shaped ([0325]). 

Regarding claim 20, Vannucci discloses the device according to claim 18, wherein slot elements of the two arrays of horizontally polarized radiating elements are formed on a printed circuit board body, each of the slot elements being a tab that extends from the printed circuit board body ([0359]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING monica.king@uspto.gov.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
10/21/2022